DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Toyoshima et al. (US PUB 2003/0206048), hereinafter Toyoshima.

With respect to claim 1, Toyoshima discloses a probe device, comprising: a first receiving terminal (See the non-inverting terminal of [13B1] in figure 1 of Toyoshima) configured to receive a multi-level signal having M levels (See paragraph [0055] of Toyoshima in view of [20] in figure 1 of Toyoshima), where M is a natural number greater than 2 (See claim 3 of Toyoshima); a second receiving terminal configured to receive a reference signal (See the inverting terminal of [13B1] in figure 1 of Toyoshima); a receiving buffer (See [13B2] in figure 1 of Toyoshima) including a first input terminal (See the non-inverting terminal of [13B2] in figure 1 of Toyoshima) connected to the first receiving terminal (See the non-inverting terminal of [13B1] in figure 1 of Toyoshima), a second input terminal (See the inverting terminal of [13B2] in figure 1 of Toyoshima) connected to the second receiving terminal (See the inverting terminal of [13B1] in figure 1 of Toyoshima), and an output terminal configured to output the multi-level signal based on signals received from the first input terminal and the second input terminal (See [14B] in figure 1 of Toyoshima); and a resistor circuit comprising a plurality of resistors connected to the first receiving terminal and the second receiving terminal (See the plurality of resistors [17B] in figure 1 of Toyoshima) and determining a magnitude of a termination resistance of the first receiving terminal and the second receiving terminal (See paragraphs [0032] and [0033] of Toyoshima).
With respect to claim 10, Toyoshima discloses the probe device of claim 1, further comprising: a first pin (See [11B] in figure 1 of Toyoshima) connected to the first receiving terminal (See the non-inverting terminal of [13B1] in figure 1 of Toyoshima); and a second pin (See the [Vcc]/[Vref1] node shown in figure 1 of Toyoshima) connected to the second receiving terminal (See the inverting terminal of [13B1] in figure 1 of Toyoshima), wherein the first receiving terminal is configured to receive the multi-level signal through the first pin (See paragraph [0055] of Toyoshima in view of [20] in figure 1 of Toyoshima and further in view of claim 3), and wherein the second receiving terminal is configured to receive the reference signal through the second pin (See the [Vcc]/[Vref1] node shown in figure 1 of Toyoshima.
With respect to claim 11, Toyoshima discloses the probe device of claim 1, wherein the resistor circuit is configured to provide a variable external resistor used to perform a ZQ calibration of a semiconductor device configured to output the multi-level signal (See paragraphs [0037]-[0039] of Toyoshima).

Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 2, the prior art of record neither shows nor suggests the combination of structural elements wherein the plurality of resistors of the resistor circuit comprises first through fourth resistors, and wherein: the first resistor is connected between the first receiving terminal and a first power node, the second resistor is connected between the second receiving terminal and the first power node, 20 the third resistor is connected between the first receiving terminal and a second power node, and the fourth resistor is connected between the second receiving terminal and the second power node.
Claims 3-9 depend from objected to claim 2 and are therefore also objected to.
Claims 12-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  

With respect to claim 12, the prior art of record neither shows nor suggests the combination of structural elements wherein a probe device configured to contact an output pad of a semiconductor device configured to output a multi-level signal having M levels, where M is a natural number greater than 2; and a control device configured to receive the multi-level signal from the probe device and test the semiconductor device using the multi-level signal, wherein the probe device comprises a resistor circuit having: a first receiving terminal configured to receive the multi-level signal, a second receiving terminal configured to receive a reference signal, and a plurality of resistors connected to the first receiving terminal and the second receiving terminal, and wherein the control device is configured to determine a resistance value of the resistor circuit, as a termination resistance value for testing the multi-level signal.
Claims 13-18 depends from allowed claim 12 and are therefore also allowed.
With respect to claim 19, the prior art of record neither shows nor suggest the combination of method steps comprising contacting a first pin and a second pin of a probe device to a signal pad and a ground pad of the semiconductor device; setting a resistance value of each of a plurality of variable resistors, in the probe device, connected to the first pin and the second pin according to a termination mode of the semiconductor device; suppling a power voltage to the semiconductor device; and verifying a multi-level signal output from the signal pad by the semiconductor device, wherein the multi-level signal is a pulse amplitude-modulation signal having M levels, where M is a natural number greater than 2.
Claim 20 depends from allowed claim 19 and is therefore also allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2012/0129301 discloses a system comprising a semiconductor device and structure.
US PUB 2010/0295136 discloses a method for fabrication of a semiconductor device 
and structure.
US PUB 2003/0097620 discloses a semiconductor integrated circuit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858